UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number:000-32891 1ST CONSTITUTION BANCORP (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-3665653 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2650 Route 130, P.O. Box 634, Cranbury, NJ 08512 (Address of Principal Executive Offices) (Zip Code) (609) 655-4500 (Issuer's Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of November 12, 2007, there were 3,744,439 shares of the registrant’s common stock, no par value, outstanding. 1ST CONSTITUTION BANCORP FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 1 Consolidated Statements of Income for the Three Months and Nine Months Ended September 30, 2007 (unaudited) and September 30, 2006 (unaudited) 2 Consolidated Statements of Changes in Shareholders’ Equity for the Nine Months Ended September 30, 2007 (unaudited) and September 30, 2006 (unaudited) 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 (unaudited) and September 30, 2006 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 30 SIGNATURES 31 PART I.FINANCIAL INFORMATION Item 1.Financial Statements 1st Constitution Bancorp and Subsidiaries Consolidated Balance Sheets September 30, 2007 December 31, 2006 ASSETS (unaudited) CASH AND DUE FROM BANKS $ 8,743,801 $ 10,336,334 FEDERAL FUNDS SOLD / SHORT-TERM INVESTMENTS 818,988 25,478 Total cash and cash equivalents 9,562,789 10,361,812 INVESTMENT SECURITIES: Available for sale, at fair value 79,815,933 70,421,328 Held to maturity (fair value of $25,825,988 and $19,164,679 in 2007 and 2006, respectively) 26,111,786 19,254,476 Total investment securities 105,927,719 89,675,804 LOANS HELD FOR SALE 12,701,546 13,608,942 LOANS 287,132,871 265,142,313 Less- Allowance for loan losses (3,318,080 ) (3,228,360 ) Net loans 283,814,791 261,913,953 PREMISES AND EQUIPMENT, net 2,912,316 3,033,618 ACCRUED INTEREST RECEIVABLE 2,649,942 2,235,671 BANK - OWNED LIFE INSURANCE 9,453,435 9,179,408 OTHER ASSETS 3,119,576 2,668,338 Total assets $ 430,142,114 $ 392,677,546 LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Deposits Non-interest bearing $ 57,674,845 $ 64,305,445 Interest bearing 275,270,212 248,418,977 Total deposits 332,945,057 312,724,422 BORROWINGS 33,300,000 17,200,000 REDEEMABLESUBORDINATED DEBENTURES 18,557,000 23,712,000 ACCRUED INTEREST PAYABLE 2,135,717 1,957,574 ACCRUED EXPENSES AND OTHER LIABILITIES 3,483,730 1,886,980 Total liabilities 390,421,504 357,480,976 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY: Common stock, no par value; 30,000,000 shares authorized; 3,745,162 and 3,742,860 shares issued and 3,744,439 and 3,742,662 shares outstanding as of September 30, 2007 and December 31, 2006, respectively 28,968,434 28,886,105 Retained earnings 11,709,456 7,290,916 Treasury Stock, shares at cost, 723 shares and 198 shares at September 30, 2007 and December 31, 2006, respectively (12,108 ) (3,545 ) Accumulated other comprehensive loss (945,172 ) (976,906 ) Total shareholders’ equity 39,720,610 35,196,570 Total liabilities and shareholders’ equity $ 430,142,114 $ 392,677,546 See accompanying notes to consolidated financial statements. 1 1ST Constitution Bancorp and Subsidiaries Consolidated Statements of Income (Unaudited) Three months ended September 30, Nine months ended September 30, INTEREST INCOME 2007 2006 2007 2006 Loans, including fees $ 6,493,304 $ 6,082,710 $ 18,753,870 $ 17,081,882 Securities Taxable 1,098,844 916,025 3,175,138 2,517,931 Tax-exempt 225,503 146,864 657,862 454,707 Federal funds sold and short-term investments 8,087 17,674 73,510 51,012 Total interest income 7,825,738 7,163,273 22,660,380 20,105,532 INTEREST EXPENSE Deposits 2,486,055 1,804,271 7,137,521 4,678,610 Securities sold under agreement to repurchase and other borrowed funds 498,681 414,918 1,131,093 1,372,051 Redeemable subordinated debentures 322,460 434,564 1,101,034 702,116 Total interest expense 3,307,196 2,653,753 9,369,648 6,752,777 Net interest income 4,518,542 4,509,520 13,290,732 13,352,755 Provision for loan losses 30,000 100,000 100,000 440,000 Net interest income after provision for loan losses 4,488,542 4,409,520 13,190,732 12,912,755 NON-INTEREST INCOME Service charges on deposit accounts 168,578 152,737 493,614 506,338 Gain on sale of loans 183,750 337,614 604,268 831,233 Losses on sales of investment securities, net - - - (99,714 ) Income on bank-owned life insurance 95,446 108,138 274,027 271,672 Other income 197,932 159,196 565,961 452,451 Total non-interest income 645,706 757,685 1,937,870 1,961,980 NON-INTEREST EXPENSE Salaries and employee benefits 1,760,120 1,697,756 5,210,132 5,095,737 Occupancy expense 429,330 410,304 1,226,274 1,107,431 Other operating expenses 768,910 1,035,612 2,365,493 3,138,835 Total non-interest expenses 2,958,360 3,143,672 8,801,899 9,342,003 Income before income taxes 2,175,888 2,023,533 6,326,703 5,532,732 INCOME TAXES 660,552 644,417 1,908,162 1,541,594 Net income $ 1,515,336 $ 1,379,116 $ 4,418,541 $ 3,991,138 NET INCOME PER SHARE Basic $ 0.40 $ 0.38 $ 1.18 $ 1.09 Diluted $ 0.40 $ 0.36 $ 1.17 $ 1.06 See accompanying notes to consolidated financial statements. 2 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity For the Nine Months Ended September 30, 2007 and 2006 (unaudited) Common Stock Retained Earnings Treasury Stock Accumulated Other Comprehensive (Loss) Income Total Shareholders’ Equity BALANCE, December 31, 2005 $ 25,589,320 $ 5,981,803 $ (1,008,998 ) $ (765,258 ) $ 29,796,867 Exercise of stock options, net and issuance of vested shares under employee benefit programs (811,566 ) 1,295,041 483,475 FAS 123R share-based compensation 69,638 69,638 Treasury Stock, shares purchased at cost (292,741 ) (292,741 ) Adjustment to initially apply FASB Statement No. 158 (net of tax benefit of $257,160) (499,194 ) (499,194 ) Comprehensive Income: Net Income for the six months ended September 30, 2006 3,991,138 3,991,138 Unrealized loss on securities available for sale, net of tax benefit (119,235 ) (119,235 ) Total comprehensive Income 4,110,373 BALANCE, September 30, 2006 $ 24,847,392 $ 9,972,941 $ (6,698 ) $ (1,145,217 ) $ 33,668,418 BALANCE, December 31, 2006 $ 28,886,105 $ 7,290,915 $ (3,545 ) $ (976,906 ) $ 35,196,569 Exercise of stock options, net and issuance of vested shares under employee benefit programs 3,170 232,060 235,230 FAS 123R share-based compensation 79,159 79,159 Treasury Stock, shares purchased at cost (240,623 ) (240,623 ) Comprehensive Income: Net Income for the nine months ended September 30, 2007 4,418,541 4,418,541 Reduction of retirement plan defined benefit liability 55,234 55,234 Unrealized loss on securities available for sale, net of tax benefit (23,500 ) (23,500 ) Total comprehensive Income 4,395,041 BALANCE, September 30, 2007 $ 28,968,434 $ 11,709,456 $ (12,108 ) $ (945,172 ) $ 39,720,610 See accompanying notes to consolidated financial statements. 3 1st Constitution Bancorp and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Nine months ended September 30, 2007 2006 OPERATING ACTIVITIES: Net income $ 4,418,541 $ 3,991,138 Adjustments to reconcile net income to net cash provided by operating activities- Provision for loan losses 100,000 440,000 Depreciation and amortization 552,770 453,287 Net amortization of premiums on securities 14,227 38,439 Gains on sales of loans held for sale (604,268 ) (831,233 ) Losses on sale of securities available for sale - 99,714 Originations of loans held for sale (53,206,385 ) (43,500,402 ) Income on Bank – owned life insurance (274,027 ) (271,672 ) Proceeds from sales of loans held for sale 54,718,049 47,956,284 Share based compensation expense 358,359 512,795 Increase in accrued interest receivable (414,271 ) (1,056,289 ) Decrease in other assets 71,530 187,791 Increase (decrease) in accrued interest payable 178,143 (258,391 ) Increase in accrued expenses and other liabilities 1,596,750 862,287 Net cash provided by operating activities 7,509,418 8,623,748 INVESTING ACTIVITIES: Purchases of securities - Available for sale (15,776,240 ) (15,008,866 ) Held to maturity (7,677,917 ) - Proceeds from maturities and prepayments of securities - Available for sale 6,353,098 9,795,108 Held to maturity 794,939 4,365,365 Proceeds from sales of securities available for sale - 2,899,385 Net increase in loans (22,000,838 ) (25,341,912 ) Capital expenditures (431,468 ) (749,360 ) Cash consideration paid to acquire branch (730,257 ) - Cash and cash equivalents acquired from branch 19,514,239 - Net cash used in investing activities (19,954,444 ) (24,040,280 ) FINANCING ACTIVITIES: Issuance of common stock, net 235,230 483,475 Purchase of treasury stock (240,623 ) (292,741 ) Net increase (decrease) in demand, savings and time deposits 706,396 (3,677,497 ) (Repayments) proceeds from issuance of redeemable subordinated debentures (5,155,000 ) 18,557,000 Net advances (repayments) in other borrowings 16,100,000 (1,200,000 ) Net cash provided by financing activities 11,646,003 13,870,237 Decrease in cash and cash equivalents (799,023 ) (1,546,295 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 10,361,812 12,137,750 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 9,562,789 $ 10,591,455 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for - Interest $ 9,191,505 $ 6,254,814 Income taxes 1,821,600 2,563,872 See accompanying notes to consolidated financial statements. 4 1st Constitution Bancorp and Subsidiaries Notes To Consolidated Financial Statements September 30, 2007 (Unaudited) Summary of Significant Accounting Policies The accompanying unaudited Consolidated Financial Statements herein have been prepared by 1st Constitution Bancorp (the “Company”), in accordance with accounting principles generally accepted in the United States of America and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements have been condensed or omitted pursuant to such rules and regulations.These Consolidated Financial Statements should be read in conjunction with the audited financial statements and the notes thereto included in the Company’s Form 10-K for the year ended December 31, 2006, filed with the SEC on April 2, 2007. In the opinion of the Company, all adjustments (consisting only of normal recurring accruals) which are necessary for a fair presentation of the operating results for the interim periods have been included.The results of operations for periods of less than a year are not necessarily indicative of results for the full year. Net Income Per Common Share Basic net income per common share is calculated by dividing net income by the weighted average number of shares outstanding during each period. Diluted net income per common share is calculated by dividing net income by the weighted average number of shares outstanding, as adjusted for the assumed exercise of potential common stock options, using the treasury stock method.All share information has been restated for the effect of a 6% stock dividend declared on December 21, 2006 and paid on January 31, 2007 to shareholders of record on January 23, 2007. The following (unaudited) tables illustrate the reconciliation of the numerators and denominators of the basic and diluted earnings per share (EPS) calculations. Three Months Ended September 30, 2007 Income Weighted- average shares Per share Amount Basic EPS Net income available to common stockholders $ 1,515,336 3,744,279 $ 0.40 Effect of dilutive securities Options and Grants - 47,340 - Diluted EPS Net income available to common stockholders plus assumed conversion $ 1,515,336 3,791,619 $ 0.40 All options have been included in the computation of diluted earnings per share. 5 Three Months Ended September 30, 2006 Income Weighted- average shares Per share Amount Basic EPS Net income available to common stockholders $ 1,379,116 3,869,025 $ 0.35 Effect of dilutive securities Options and Grants - 132,599 (0.01 ) Diluted EPS Net income available to common stockholders plus assumed conversion $ 1,379,116 4,001,624 $ 0.34 All options have been included in the computation of diluted earnings per share. Nine Months Ended September 30, 2007 Income Weighted- average shares Per share Amount Basic EPS Net income available to common stockholders $ 4,418,541 3,740,586 $ 1.18 Effect of dilutive securities Options and Grants - 51,392 (0.01 ) Diluted EPS Net income available to common stockholders plus assumed conversion $ 4,418,541 3,791,978 $ 1.17 All options have been included in the computation of diluted earnings per share. Nine Months Ended September 30, 2006 Income Weighted- average shares Per share Amount Basic EPS Net income available to common stockholders $ 3,991,138 3,657,594 $ 1.09 Effect of dilutive securities Options and Grants - 122,937 (0.03 ) Diluted EPS Net income available to common stockholders plus assumed conversion $ 3,991,138 3,780,531 $ 1.06 All options have been included in the computation of diluted earnings per share. 6 Share-based Compensation Share-based compensation is accounted for in accordance with SFAS No. 123 (revised 2004) (“SFAS No. 123R”), Share-Based Payment.The Company adopted SFAS No. 123R on January 1, 2006 using the modified prospective approach.The Company establishes fair value for its equity awards to determine its cost and recognized the related expense for stock options over the vesting period using the straight-line method.The grant date fair value for stock options is calculated using the Black-Scholes option valuation model.Prior to January 1, 2006, the Company accounted for stock-based compensation in accordance with SFAS No. 124, Accounting for Stock-Based Compensation, as adopted prospectively on January 1, 2003 and in accordance with Accounting Principles Board Opinion (“APB”) No. 25,
